Exhibit 10.1
1,073,299 Shares
RXi Pharmaceuticals Corporation
Common Stock, par value $0.0001 per share
PLACEMENT AGENCY AGREEMENT
June 24, 2008
Jefferies & Company, Inc.
Natixis Bleichroeder Inc.
Broadpoint Securities Group, Inc.
Griffin Securities, Inc.
     c/o Jefferies & Company, Inc.
520 Madison Avenue, 12th Floor
New York, New York 10022
Ladies and Gentlemen:
     Introductory. RXi Pharmaceuticals Corporation, a Delaware corporation (the
“Company”), proposes to issue and sell to certain purchasers (collectively, the
“Purchasers”) up to an aggregate of 1,073,299 shares of its common stock, par
value $0.0001 per share (the “Common Stock”), which are referred to herein as
the “Securities.” The Securities will be offered and sold to the Purchasers in a
private placement (the “Placement”) without being registered under the
Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) thereunder (collectively,
the “Securities Act”), in reliance upon Section 4(2) (“Section 4(2)”) thereof
and/or Regulation D (“Regulation D”) thereunder. The Company hereby confirms
that Jefferies & Company, Inc. (“Jefferies” or the “Representative”), Natixis
Bleichroeder Inc. (“Natixis”), Broadpoint Securities Group, Inc. (“Broadpoint”)
and Griffin Securities, Inc. (“Griffin”) have agreed to act as Placement Agents
(each of Jefferies, Natixis, Broadpoint and Griffin, a “Placement Agent” and,
collectively, the “Placement Agents”) in connection with the Placement, subject
to the terms, conditions and other provisions of this Agreement.
     The Securities are to be sold to the Purchasers pursuant to several
Securities Purchase Agreements (collectively, the “Securities Purchase
Agreement”, in the form attached hereto as Exhibit A), and sometimes referred to
herein as, the “Purchase Agreements”, to be entered into by the Company and each
of the Purchasers.
     Holders of the Securities will be entitled to the benefits of those certain
resale registration rights set forth in the Securities Purchase Agreement (the
“Resale Registration Rights”) to be entered into between the Company and each of
the Purchasers pursuant to which the Company will agree, among other things, to
file with the Commission a shelf registration statement pursuant to Rule 415
under the Securities Act (the “Resale Registration Statement”) covering the
resale of the Securities, and to use its reasonable best efforts to cause the
Resale Registration

 



--------------------------------------------------------------------------------



 



Statement to be declared effective within the time periods specified in the
Securities Purchase Agreement.
     This Agreement and the Securities Purchase Agreement, which contains the
Resale Registration Rights, are referred to herein collectively as the
“Transaction Documents”, and the transactions contemplated hereby and thereby
are referred to herein collectively as the “Transactions.”
     The Company has prepared a management presentation dated May 2008 (the
“Management Presentation”) to be used in connection with the Placement. The
information in the Management Presentation is based upon the Company’s public
filings, including reports filed or furnished by the Company under the
Securities Exchange Act of 1934, as amended (the “Public Filings”), and the
rules and regulations of the Commission thereunder (collectively, the “Exchange
Act”). The Management Presentation and the Public Filings, shall collectively be
hereinafter referred to as the “Disclosure Package.”
     The Company hereby confirms its agreement with the Placement Agents as
follows:
     Section 1. Representations, Warranties and Agreements of the Company and
the Placement Agents.
     A. Representations, Warranties and Agreements of the Company. In addition
to the other representations, warranties and agreements contained in this
Agreement and Sections 3 and 4 of the Securities Purchase Agreement, which are
incorporated herein by reference and upon which each of the Placement Agents may
rely as a third-party beneficiary thereof, the Company hereby represents,
warrants and agrees with, the Placement Agents as follows:
          (a) No Material Misstatement or Omission. As of their respective dates
(or, if amended or superseded by a filing prior to the Closing Date, then on the
date of such filing), the Public Filings by the Company complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder. None of the
Management Presentation or the Public Filings, as of their respective dates,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
          (b) Placement Materials. The Company has delivered to the Placement
Agents copies of the Management Presentation in such quantities and at such
places as the Placement Agents have reasonably requested or will reasonably
request. The Company has not distributed and will not distribute, prior to the
Closing Date, any materials in connection with the Placement other than the
Management Presentation, its Public Filings and drafts or definitive versions of
the Transaction Documents.
          (c) The Transaction Documents. The Company has all necessary power and
authority to execute and deliver the Transaction Documents and to perform and
carry out its obligations hereunder and thereunder; each of the Transaction
Documents has been duly authorized by the Company and, when executed and
delivered by the Company, will constitute a

 



--------------------------------------------------------------------------------



 



valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.
          (d) Independent Accountants. BDO Seidman, LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) included or incorporated by
reference in the Public Filings, are (i) independent public or certified public
accountants as required by the Exchange Act, (ii) in compliance with the
applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X and (iii) a registered public accounting firm as
defined by the Public Company Accounting Oversight Board.
          (e) Financial Projections. The statements (including the assumptions
described therein) included in the Management Presentation (i) are and will be
within the coverage of Rule 175(b) under the Securities Act to the extent such
data constitute forward looking statements as defined in Rule 175(c) and
(ii) were and will be made by the Company with a reasonable basis and reflect
the Company’s good faith estimate of the matters described therein.
          (f) Stock Exchange Listing. The Company shall cause the shares of
Common Stock to be listed on the NASDAQ Capital Market prior to the
effectiveness of the Resale Registration Statement and shall use its best
efforts to maintain the continued listing of such shares of Common Stock.
          (g) Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. The Company’s execution, delivery and
performance of this Agreement, and each of the Transaction Documents, do not,
and will not, (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) (a “Default”) under
or result in the creation or imposition of any security interest, mortgage,
pledge, lien, charge, encumbrance or adverse claim upon any property or assets
of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, indenture, mortgage, loan or credit facility, note, contract,
franchise, lease, debt or other instrument or other understanding to which the
Company is a party or by which any property or asset of the Company is bound, or
affected (each, an “Existing Instrument”) or require the consent of any other
party to any Existing Instrument or other third party, except to the extent that
such conflict, default, termination, amendment, acceleration or cancellation
right would not reasonably be expected to have a Material Adverse Change
(defined as: any development that could reasonably be expected to result in a
material adverse change in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, any such change is called a
“Material Adverse Change”), or (iii) result in a violation of any law, rule,
administrative regulation, order, judgment, injunction, administrative or court
decree or other restriction of any court or governmental authority to which the
Company is subject, or by which any property or asset of the Company is bound or
affected, except to the extent that such violation would not, individually or in
the aggregate, result in a Material Adverse Change. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other

 



--------------------------------------------------------------------------------



 



governmental or regulatory authority or agency, is required for the Company’s
execution, delivery and performance of this Agreement.
          (h) No Price Stabilization or Manipulation; Compliance with
Regulation M, etc. The Company has not taken, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any of the Securities or any other
“reference security” (as defined in Rule 100 of Regulation M under the 1934 Act
(“Regulation M”)), whether to facilitate the sale or resale of any of the
Securities or otherwise, and has taken no action which would directly or
indirectly violate Regulation M or facilitate any short-selling of the
Securities offered or the underlying securities by Purchasers.
          (i) Brokers. Except for the Placement Agents, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of the Placement or the
transactions contemplated thereby.
          (j) No Registration Required Under the Securities Act. Assuming the
accuracy of the representations and warranties of the Purchasers contained in
the Purchase Agreements and the compliance of such parties with the agreements
set forth herein and therein, it is not necessary, in connection with the
issuance and sale of the Securities under the Transaction Documents, in the
manner contemplated by the Transaction Documents, to register the Securities
under the Securities Act.
          (k) QIBs and Accredited Investors. The Company will not offer or sell
any of the Securities to any person whom it reasonably believes is not (i) a
“qualified institutional buyer” as defined in Rule 144A (“QIBs”) or (ii) an
institutional “accredited investor” (as defined in clauses (1), (2), (3) and
(7) of Rule 501(a) of Regulation D).
          (l) Purchasers; Compliance With Rule 502(d). The Company will exercise
reasonable care to assure that the Purchasers are not “underwriters” within the
meaning of Section 2(a)(11) of the Securities Act and, without limiting the
foregoing, that such purchases will comply with Rule 502(d) under the Securities
Act.
          (m) No General Solicitation. Neither the Company nor any of its
Affiliates have engaged, and will engage, directly or indirectly in any form of
“general solicitation” or “general advertising” in connection with the offering
of the Securities (as those terms are used in Regulation D) under the Securities
Act or in any manner involving a public offering within the meaning of
Section 4(2); and the Company has not entered, and will not enter, into any
arrangement or agreement with respect to the distribution of the Securities,
except for the Transaction Documents, and the Company agrees not to enter into
any such arrangement or agreement.
          (n) No Integration. Neither the Company nor any of its affiliates has
directly or indirectly sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of any “security” (as defined in the Securities
Act) that is, or would be, integrated with the sale of any of the Securities in
a manner that would require the registration under the Securities Act of any of
the Securities.

 



--------------------------------------------------------------------------------



 



          (o) No Directed Selling Efforts. None of the Company, its affiliates
nor any person acting on its or their behalf (other than the Placement Agents in
connection with this Agreement) has engaged or will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Securities and each of the Company, its affiliates and any person acting on its
or their behalf (other than the Placement Agents in connection with this
Agreement) has complied and will comply with the offering restrictions
requirement of Regulation S.
          (p) No Offer and Sale Within Six Months. The Company has not sold or
issued any security of the same or similar class or series as any of the
Securities or any security convertible into, or exercisable for, shares of
Common Stock during the six-month period preceding the earlier of the date of
the Purchase Agreements and the Closing Date, including any sales pursuant to
Rule 144A or Regulation D (other than shares issued pursuant to employee benefit
plans, qualified stock options plans or other employee or director compensation
plans or pursuant to outstanding options, rights or warrants), and has no
intention of making, an offer or sale of such securities, for a period of six
months after the date of the Purchase Agreements, except for (i) the offering of
Securities as contemplated by the Transaction Documents and (ii) any offer or
sale of securities that would not be integrated with the sale of any of the
Securities in a manner that would require the registration under the Securities
Act of the sale by the Company of the Securities, provided that any such
offering and sale of securities (other than shares issued pursuant to employee
benefit plans, qualified stock options plans or other employee or director
compensation plans or pursuant to outstanding options, rights or warrants) made
within six months of the date hereof shall be accompanied by an opinion
addressed to or that may be relied upon by the Placement Agents, and provided
further, that in no event shall the Company offer or sell any securities prior
to the expiration of the Lock-up Period set forth in Section 3(h) herein, except
as otherwise permitted by Section 3(h). As used in this paragraph, the terms
“offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act.
     The Company acknowledges that each of the Placement Agents and, for
purposes of the opinion to be delivered pursuant to Section 4 hereof, counsel to
the Company, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
     B. Representations, Warranties and Agreements of the Placement Agent. Each
of the Placement Agents, severally and not jointly, hereby represents, warrants
and covenants to, and agrees with, the Company as follows:
          (a) No General Solicitation. Such Placement Agent will not solicit
offers for the Company for the Securities by means of any form of general
solicitation or general advertising in connection with the offering of the
Securities or in any manner involving a public offering within the meaning of
Section 4(2).
          (b) Limitation on Offerees. Such Placement Agent will solicit offers
for the Company for the Securities only from persons whom it reasonably believes
to be (i) a QIB or (ii) an institutional “accredited investor.”
     Section 2. Engagement of Placement Agents; Fees; Expenses.

 



--------------------------------------------------------------------------------



 



          (a) Engagement of Placement Agents. The Company agrees that it has
engaged Jefferies, Natixis, Broadpoint and Griffin as the Placement Agents, and
the Company hereby authorizes the Placement Agents as its exclusive agents to
act as such in connection with the Placement. On the basis of the
representations, warranties and agreements of the Company contained in this
Agreement and subject to, and in accordance with, the terms, conditions and
other provisions hereof, each of Jefferies, Natixis, Broadpoint and Griffin
agrees to act as Placement Agent to place the Securities as contemplated by this
Agreement. The Company acknowledges that the Placement Agents’ engagement
hereunder does not constitute any firm commitment or undertaking, express or
implied, on the part of any Placement Agent to purchase or place any of the
Securities and does not constitute any representation, warranty or agreement
that any financing will be available to the Company.
          (b) Placement Agents’ Fees and Expenses. As compensation for the
Placement Agents’ services hereunder, the Company hereby agrees to pay the
Representative, on behalf of the Placement Agents, on the closing date of the
Placement (the “Closing Date”) the fee or gross spread, as applicable, in an
amount equal to six percent (6%) of the aggregate gross proceeds to the Company
from the placement of the Securities. In addition to any fees that may be paid
to the Placement Agents hereunder, whether or not any Transaction occurs or this
Agreement is otherwise terminated, the Company will reimburse the Placement
Agents, promptly upon receipt of an invoice therefor, for all out-of-pocket
expenses (including reasonable fees and expenses of Placement Agents’ counsel,
and the reasonable fees and expenses of any other independent experts retained
by the Placement Agents) incurred by the Placement Agents in connection with the
Transactions and the Engagement Letter (defined below), in an amount not to
exceed $50,000 (other than the fees and expenses of Placement Agents’ counsel)
without the Company’s consent (not to be unreasonably withheld).
          (c) Placement Agents as Independent Contractor. The Company hereby
acknowledges that, in connection with the Transactions, (i) the Placement,
including the determination of the offering price of the Securities and any
related discounts, commissions and fees, shall be an arm’s-length commercial
transaction between the Company and the Purchasers, (ii) each Placement Agent
will be acting as an independent contractor and will not be the agent or
fiduciary of the Company or its stockholders, creditors, employees, the
Purchasers or any other party, (iii) no Placement Agent shall assume an advisory
or fiduciary responsibility in favor of the Company (irrespective of whether
such Placement Agent has advised or is currently advising the Company on other
matters) and no Placement Agent shall have an obligation to the Company with
respect to the Transactions except as may be set forth expressly herein,
(iv) any Placement Agent and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
(v) no Placement Agent shall provide any legal, accounting, regulatory or tax
advice with respect to the Transactions and the Company shall consult its own
legal, accounting, regulatory and tax advisors to the extent it deems
appropriate.
          (d) Company Responsible for the Disclosure Package. The Company is and
will be solely responsible for the contents of the Disclosure Package and any
and all other written or oral communications provided to any actual or
prospective purchaser of the Securities with the approval of the Company; and
the Company recognizes that the Placement Agents, in acting pursuant to this
Agreement, will be using information provided by the Company and its agents

 



--------------------------------------------------------------------------------



 



and representatives and no Placement Agent assumes responsibility for, and each
may rely, without independent verification, on the accuracy and completeness of
any such information.
          (e) Notification of Potential Purchasers. In order to allow proper
coordination of the proposed Placement, during the term of this engagement, the
Company will promptly notify the Representative of any potential purchasers
known to the Company to be interested in purchasing any of the Securities, and
the Company will keep the Representative fully and promptly informed of the
status of any discussions or negotiations between the Company and any such
potential purchasers.
          (f) Confidentiality. The Company agrees that any information or advice
rendered by any Placement Agent or any of its representatives in connection with
this engagement is for the confidential use of the Company only and the Company
will not, and will not permit any third party to, disclose or otherwise refer to
such advice or information, or to the Placement Agents, in any manner without
such Placement Agent’s prior written consent.
     Section 3. Additional Covenants and Agreements of the Company. The Company
further covenants and agrees with the Placement Agents as follows:
          (a) Representative’s Review of Proposed Amendments and Supplements.
During the period beginning on the date hereof and ending on the Closing Date,
prior to amending or supplementing the Disclosure Package (including any
amendment or supplement of any Public Filing that is incorporated or deemed
incorporated by reference therein), the Company shall furnish to the
Representative for review a copy of each such proposed amendment or supplement
prior to its distribution or filing.
          (b) Amendments and Supplements to the Disclosure Package. If, prior to
the Closing Date, any event shall occur or condition exist as a result of which
it is necessary to amend or supplement the information or documents, or other
information or documents incorporated or deemed incorporated by reference, in
the Disclosure Package (including any amendment or supplement of any Public
Filing that is incorporated or deemed incorporated by reference therein) in
order to make the statements therein, in the light of the circumstances when the
Management Presentation or any other document contained or incorporated or
deemed incorporated by reference in the Disclosure Package is delivered to a
Purchaser, not misleading, or if it is otherwise necessary to amend or
supplement any portion of the Disclosure Package to comply with law, the Company
agrees to promptly prepare and furnish at its own expense to the Placement
Agents, amendments or supplements to the Disclosure Package so that the
statements therein as so amended or supplemented will not, in the light of the
circumstances when the Disclosure Package is delivered to a Purchaser, be
misleading or so that the Disclosure Package, as amended or supplemented, will
comply with law. Neither a Placement Agent’s consent to, or delivery of, any
such amendment or supplement shall constitute a waiver of any of the Company’s
obligations under this Section 3(b).
          (c) Copies of any Amendments and Supplements to the Disclosure
Package. The Company agrees to furnish the Representative and counsel to the
Representative, without charge, as soon as available, as many copies of any
amendments and supplements to the Disclosure

 



--------------------------------------------------------------------------------



 



Package (including any documents incorporated or deemed incorporated by
reference therein) as the Representative or its counsel may request.
          (d) Marketing. The Company shall participate, and cause its officers
and representatives to participate, in the Placement as reasonably requested by
the Representative, including in the marketing of the Securities and meeting
with prospective purchasers of any of the Securities, and afford prospective
purchasers the opportunity to conduct customary due diligence and make inquiries
relevant to their investment decisions regarding the Securities.
          (e) Blue Sky Compliance. The Company shall cooperate with the
Placement Agents and counsel for the Placement Agents to qualify or register the
Securities for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws of those jurisdictions designated by the
Placement Agents, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company shall not be required to qualify
as a foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Placement Agents promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.
          (f) Use of Proceeds. The Company shall apply the net proceeds from the
sale of the Securities sold by it in the manner to be described under the
caption “Use of Proceeds” in the Purchase Agreements.
          (g) Transfer Agent. The Company shall maintain, at its expense, a
registrar and transfer agent for the Securities.
          (h) Agreement Not to Offer or Sell Additional Shares; Lock-Up
Agreements for Directors and Officers; Enforcement of Existing Lock-p
Agreements.
          (i) During the period commencing on the date hereof and ending on the
45th day following the date of the Final Prospectus relating to the registration
of the sale of the Securities (the “Lock-up Period”), the Company will not,
without the prior written consent of the Placement Agents (which consent may be
withheld at the sole discretion of the Representative), directly or indirectly,
sell, offer, contract or grant any option to sell, pledge, transfer or establish
an open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Exchange Act, or otherwise dispose of or transfer, or announce the offering of,
or file any registration statement under the Securities Act in respect of, any
shares of Common Stock, options or warrants to acquire shares of Common Stock or
securities exchangeable or exerciseable for or convertible into shares of Common
Stock; provided, however, that the Company may issue shares of its Common Stock,
options to purchase its shares of Common Stock or shares of Common Stock upon
exercise of options, pursuant to any stock option, stock bonus or other stock

 



--------------------------------------------------------------------------------



 



plan or arrangement described in the Public Filings, other than (i) the
registration of the Registrable Securities (as defined in the Securities
Purchase Agreement), (ii) issuances of Common Stock upon the exercise of options
or warrants disclosed as outstanding in all reports filed by the Company under
the Exchange Act prior to the date hereof, (iii) the issuance of equity
incentives to employees pursuant to an equity incentive plan, (iv) issuances of
shares of Common Stock or any securities convertible into or exercisable for
Common Stock in connection with a strategic licensing arrangement, corporate
partnering transaction or similar collaboration; (v) agreements to issue shares
of Common Stock or any securities convertible into or exercisable for Common
Stock, and the issuance of shares of Common Stock, in connection with an
acquisition, by merger or consolidation with, or by purchase of all or a
substantial portion of the assets of, or by any other manner, of any business or
corporation, partnership, association or other business organization or division
thereof; (vi) any registration of securities on Form S-4 or S-8 or similar forms
and (vii) any post-effective amendments to registration statements effective as
of the Effective Date.
          (ii) On or prior to the date hereof, the Company shall have furnished
to the Placement Agents (A) an agreement in the form of Exhibit B-1 hereto from
each director and officer and (B) an agreement in the form of Exhibit B-2 hereto
from CytRx Corporation, and such agreements shall be in full force and effect on
the Closing Date.
          (i) Existing Lock-Up Agreement. The Company will enforce all existing
agreements between the Company and any of its security holders that prohibit the
sale, transfer, assignment, pledge or hypothecation of any of the Company’s
securities in connection with the Placement. In addition, the Company will
direct the transfer agent to place stop transfer restrictions upon any such
securities of the Company that are bound by such existing “lock-up” agreements
for the duration of the periods contemplated in such agreements.
          (j) Investment Limitation. The Company shall not invest, or otherwise
use the proceeds received by the Company from its sale of the Securities in such
a manner as would require the Company to register as an investment company under
the Investment Company Act.
          (k) No Stabilization or Manipulation. The Company will not take,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of the
Securities or any other reference security, whether to facilitate the sale or
resale of the Securities or otherwise.
          (l) Press Release. Prior to the earlier of the Closing Date or the
termination of this Agreement, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine communications and
presentations in the ordinary course of business and consistent with the past
practices of the Company and of which the Placement Agents are notified),
without the prior written consent of the Representative, unless in the judgment
of the Company and its counsel, and after notification to the Placement Agents,
such press release or communication is required by law.
     Section 4. Conditions of the Placement Agents’ Obligations. The respective
obligations of the several Placement Agents as provided herein shall be subject
to the accuracy

 



--------------------------------------------------------------------------------



 



of the representations, warranties and agreements of the Company set forth
herein as of the date hereof and as of the Closing Date as though then made, to
the timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following conditions:
          (a) No Material Adverse Change. For the period from and after the date
of this Agreement and prior to the Closing Date, in the judgment of the
Representative, there shall have not occurred any Material Adverse Change.
          (b) Opinions of Counsel for the Company. On the Closing Date, the
Placement Agents shall have received the opinion of counsel to the Company,
dated as of such Closing Date, substantially in the form attached as Exhibit C.
The opinion required herein may be that opinion provided to the Purchasers by
counsel to the Company pursuant to the Securities Purchase Agreement, provided
such opinion is addressed to the Placement Agents and substantially covers the
subject matter set forth in Exhibit C hereto.
          (c) Officers’ Certificate. On the Closing Date, the Placement Agents
shall have received a written certificate executed by the Chairman of the Board,
Chief Executive Officer or President of the Company and the Chief Financial
Officer or Chief Accounting Officer of the Company, dated as of the Closing
Date, to the effect that:
          (i) for the period from and after the date of this Agreement and prior
to the Closing Date, there has not occurred any Material Adverse Change;
          (ii) the representations, warranties and covenants of the Company set
forth in Section 1(A) of this Agreement and incorporated herein by reference
from the Securities Purchase Agreement are true and correct with the same force
and effect as though expressly made on and as of such Closing Date; and
          (iii) the Company has performed, satisfied and complied with all the
covenants, agreements and conditions required hereunder at or prior to such
Closing Date.
          (d) The Placement Agents shall not have discovered and disclosed to
the Company prior to or on the Closing Date that the Disclosure Package, in the
opinion of counsel to the Placement Agents, contains an untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
          (e) All corporate proceedings and other legal matters incident to the
authorization, form and validity of the Transaction Documents and Securities and
all other legal matters relating to the offering, issuance and sale, as
applicable, of the Securities and the other Transactions shall be reasonably
satisfactory in all material respects to the Representative; and the Company
shall have furnished to Proskauer Rose LLP, counsel to the Placement Agents, all
documents and information that it may reasonably request to enable them to pass
upon such matters, including a Secretary’s Certificate, if requested.

 



--------------------------------------------------------------------------------



 



          (f) The Company has not sustained since the date of the latest audited
financial statements incorporated or deemed incorporated by reference in the
Disclosure Package (i) any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any strike, job action, slowdown, work stoppage, labor dispute or court
or governmental action, order or decree or (ii) since such date, there shall not
have been any change in the common stock, short-term debt or long-term debt of
the Company or any Material Adverse Change, the effect of which, in any such
case set forth in clause (i) or (ii), is, in the judgment of the Representative,
so material and adverse as to make it impracticable or inadvisable to proceed
with the Placement or the delivery of the Securities being delivered on the
Closing Date on the terms and in the manner contemplated in this Agreement and
the Purchase Agreements.
          (g) Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the American Stock Exchange, the
National Association of Securities Dealers Automated Quotation System or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or the
settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities of the United States, (iii) the
United States shall have become engaged in hostilities, there shall have been a
significant escalation in hostilities involving the United States or there shall
have been a declaration of a national emergency or war by the United States or
(iv) there shall have occurred any other calamity or crisis or any change in
general domestic or international economic, political or financial conditions,
including without limitation as a result of terrorist activities, or the effect
of international conditions on the financial markets in the United States shall
be such, as to make it, in the sole discretion of the Representative,
impracticable or inadvisable to proceed with the Placement or delivery of the
Securities being delivered on the Closing Date on the terms and in the manner
contemplated in this Agreement and the Purchase Agreements.
          (h) Each of the Transaction Documents, other than this Agreement,
shall be in form and substance reasonably satisfactory to the Representative and
shall have been duly executed and delivered by the Company and the other parties
thereto, and the Securities shall have been duly executed and delivered by the
Company.
          (i) All conditions to closing of the Purchase Agreements shall be
satisfied or, where applicable, waived.
          (j) The sale of the Securities shall not be enjoined (temporarily or
permanently) on the Closing Date.
          (k) Additional Documents. On or before the Closing Date, the Placement
Agents shall have received such information, documents and opinions as they may
reasonably require in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 



--------------------------------------------------------------------------------



 



     Section 5. Indemnification.
          (a) Indemnification of the Placement Agents. The Company agrees to
indemnify and hold harmless each of the Placement Agents and their respective
affiliates and their respective officers, directors, managers, members,
partners, employees and agents, and any other persons controlling such Placement
Agent or any of its affiliates within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (each Placement Agent and each
such other person being referred to as an “Indemnified Person”), to the fullest
extent lawful, from and against all claims, liabilities, losses, damages and
expenses (or any actions, claims, suits or proceedings in respect thereof), as
incurred (“Losses”) related to or arising out of or in connection with such
Placement Agent’s services hereunder, to which such Indemnified Person may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, or the laws or regulations of foreign
jurisdictions where the Securities have been offered or at common law or
otherwise (including in settlement of any litigation), insofar as such Losses
(or actions in respect thereof as contemplated below) arises out of or is based
upon:
          (A) (i) any untrue statement or alleged untrue statement of a material
fact contained in the Disclosure Package (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
               (ii) any untrue statement or alleged untrue statement of a
material fact contained in any materials or information provided to investors
by, or with the approval in writing of, the Company in connection with the
marketing of the Securities and the Placement, including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or
               (iii) any breach by the Company of any representation or warranty
or failure to comply with any of the covenants and agreements contained or
incorporated by reference in this Agreement; and
          (B) the violation by the Company of any applicable laws or regulations
of any jurisdiction where the Securities have been offered; and to reimburse the
Indemnified Person for:
               (i) all expenses (including, without limitation, reasonable fees
and expenses of counsel chosen by the Representative) as such expenses are
incurred by the Placement Agents in connection with investigating, preparing,
defending or settling any action or claim for which indemnification has or is
reasonably likely to be sought by the Indemnified Person, whether or not in
connection with litigation in which any Indemnified Person is a named party; and
               (ii) any other Losses incurred by the Placement Agents.

 



--------------------------------------------------------------------------------



 



The indemnity agreement set forth in this Section 5(a) shall be in addition to
any liabilities that the Company may otherwise have, including without
limitation under Schedule A of the Engagement Letter, dated April 28, 2008 (the
“Engagement Letter”) between Jefferies and the Company, a copy of which is
attached as Exhibit D hereto.
          (b) Notifications and Other Indemnification Procedures. Promptly after
receipt by an Indemnified Person under this Section 5 of notice of the
commencement of any action, such Indemnified Person will, if a claim in respect
thereof is to be made against the Company under this Section 5, notify the
Company in writing of the commencement thereof, but the omission so to notify
the Company will not relieve it from any liability which it may have to any
Indemnified Person for indemnification, except to the extent that the Company
shall have been materially prejudiced by such failure. In case any such action
is brought against any Indemnified Person and such Indemnified Person seeks or
intends to seek indemnity from an Company, the Company will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
Indemnified Person promptly after receiving the aforesaid notice from such
Indemnified Person, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Person; provided, however, if the defendants in
any such action include both the Indemnified Person and the Company and the
Indemnified Person shall have reasonably concluded that a conflict may arise
between the positions of the Company and the Indemnified Person in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other indemnified parties which are different from or additional to
those available to the Company, the Indemnified Person or parties shall have the
right to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or parties. Upon receipt of notice from the Company to such Indemnified Person
of the Company’s election so to assume the defense of such action and approval
by the Indemnified Person of counsel, the Company will not be liable to such
Indemnified Person under this Section 5 for any legal or other expenses
subsequently incurred by such Indemnified Person in connection with the defense
thereof unless (i) the Indemnified Person shall have employed separate counsel
in accordance with the proviso to the preceding sentence (it being understood,
however, that the Company shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the Company,
representing the indemnified parties who are parties to such action) or (ii) the
Company shall not have employed counsel satisfactory to the Indemnified Person
to represent the Indemnified Person within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the Company.
          (c) Settlements. The Company under this Section 5 shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, but if settled with such consent or
if there be a final judgment for the plaintiff, the Company agrees to indemnify
the Indemnified Person against any Losses by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested the Company to reimburse the Indemnified Person for
fees and expenses of counsel as contemplated by Section 5(b) hereof, the Company
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than
30 days after receipt by the Company of the aforesaid request and (ii) the
Company shall not have reimbursed the Indemnified Person in accordance

 



--------------------------------------------------------------------------------



 



with such request prior to the date of such settlement. The Company shall not,
without the prior written consent of the Indemnified Person, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity was or could have been sought
hereunder by such Indemnified Person, unless such settlement, compromise or
consent includes (i) an unconditional release of such Indemnified Person from
all liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person.
     Section 6. Contribution. If the indemnification provided for in Section 5
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an Indemnified Person in respect of any Losses referred to therein,
then the Company shall contribute to the aggregate amount paid or payable by
such Indemnified Person, as incurred, as a result of any Losses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Placement Agents, on
the other hand, from the Placement pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the Placement Agents, on the other hand, in connection with
the statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Placement Agents, on the other hand, in
connection with the Placement pursuant to this Agreement shall be deemed to be
in the same respective proportions as the total net proceeds from the Placement
pursuant to this Agreement (before deducting expenses) received by the Company,
and the fee received by the Placement Agents in connection with the Placement.
The relative fault of the Company, on the one hand, and the Placement Agents, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Placement Agents, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Notwithstanding the provisions of
this Section 6, the Placement Agents’ obligations to contribute, if any,
pursuant to this Section are several, and not joint, and the aggregate
contribution of all Indemnified Persons to all Losses shall not exceed the
amount of the fees actually received by such Placement Agent pursuant to this
Agreement with respect to the services rendered pursuant to this Agreement.
     The Company agrees to reimburse the Indemnified Persons for all expenses
(including, without limitation, reasonable fees and expenses of counsel) as they
are incurred in connection with investigating, preparing, defending or settling
any action or claim for which contribution has been sought by the Indemnified
Person, whether or not in connection with litigation in which any Indemnified
Person is a named party.
     The provisions set forth in Section 5(c) with respect to notice of
commencement of any action shall apply if a claim for contribution is to be made
under this Section 6; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 5(b) for purposes of indemnification.

 



--------------------------------------------------------------------------------



 



     The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6.
     No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 6, each officer and employee of each of the Placement Agents and
each person, if any, who controls such Placement Agent within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Placement Agent.
     Section 7. Effectiveness of this Agreement; Termination; and Survival.
          (a) This Agreement shall become effective upon signing by the parties
hereto.
          (b) Any Placement Agent may resign at any time and the Company may
terminate such Placement Agent’s services at any time, each by giving at least
ten days’ prior written notice to the other. If such Placement Agent resigns
because of the failure of any condition specified in Section 4 to be satisfied
when and as required (whether or not the Company’s fault directly or indirectly)
or the Company terminates such Placement Agent’s services for any reason, such
Placement Agent and its counsel shall be entitled to receive all of the amounts
due pursuant to the Engagement Letter up to, and including, the effective date
of such expiration, termination or resignation, as the case may be.
          (c) If the Placement Agents’ services hereunder are terminated by the
Company, other than a termination following such Placement Agent’s gross
negligence or intentional misconduct (after notice to such Placement Agent, and
an opportunity to cure, if curable), and the Company completes an offering or
other “Transaction” (as such defined in Section 1 of the Engagement Letter) of
equity or equity-linked securities within six months of such termination with
any party, the Company shall pay the Representative, on behalf of the Placement
Agents concurrently with the closing of such transaction the fees set forth in
the Engagement Letter and Section 2(b) of this Agreement.
          (d) The respective representations, warranties and other statements of
the Company and its officers and the agreements, covenants and the indemnities
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Placement
Agents or the Company or any of its or their partners, officers or directors or
any controlling person, as the case may be, and will survive delivery of and
payment for the Securities sold hereunder or any termination of this Agreement
(for whatever reason).
     Section 8. Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 



--------------------------------------------------------------------------------



 



If to the Placement Agents, c/o the Representative:
Jefferies & Company, Inc.
520 Madison Avenue, 12th Floor
New York, New York 10022
Facsimile: (212) 284-2280
Attention: General Counsel
with a copy to:
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Facsimile: (212) 969-2900
Attention: Stuart Bressman, Esq.
If to the Company:
RXi Pharmaceuticals Corporation
60 Prescott Street
Worcester, MA 01605
Facsimile: (508) 767-3862
with a copy to:
Ropes & Gray LLP
One International Place
Boston, MA 02110
Facsimile: (617) 235-0706
Attention: Marc A. Rubenstein, Esq.
     Any party hereto may change the address for receipt of communications by
giving written notice to the others.
     Section 9. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 5 and Section 6,
and in each case their respective successors, and personal representatives, and
no other person will have any right or obligation hereunder. The term
“successors” shall not include any Purchaser.
     Section 10. Partial Unenforceability. The invalidity or unenforceability of
any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 



--------------------------------------------------------------------------------



 



     Section 11. Governing Law Provisions. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the Transactions (“Related Proceedings”) may be instituted in the federal courts
of the United States of America located in the Borough of Manhattan in the City
of New York or the courts of the State of New York in each case located in the
Borough of Manhattan in the City of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any such court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding.
     Section 12. General Provisions. This Agreement and the Engagement Letter
constitute the entire agreement of the parties to this Agreement with respect to
the subject matter hereof and thereof and supersedes all prior written or oral
and all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof and thereof, except for those certain terms
incorporated into this Placement Agent Agreement from the Purchase Agreements.
Nothing in this Agreement should be read to limit or otherwise modify the terms
and other provisions of the Engagement Letter, provided that, in the event any
terms of the Engagement Letter or Indemnification Letter are inconsistent with
or contradict any terms of this Agreement, this Agreement shall govern. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit. The failure by any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof. The Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.
     Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 5 and the contribution provisions of Section 6, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 5 and 6 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Disclosure Package (and any amendments and supplements thereto), as
required by the Securities Act, the Exchange Act and any other applicable law.
     Section 13. Authority of the Representative. In connection with this
Agreement, Jefferies will act as the Representative for and on behalf of the
Placement Agents, and any action taken under this Agreement by the
Representative, will be binding on all the Placement Agents. Each of Natixis,
Griffin and Broadpoint authorizes Jefferies to manage the Placement and to take
such action in connection therewith as Jefferies in its sole discretion deems
appropriate or desirable, consistent with the provisions of the Agreement Among
Placement Agents previously entered into between Jefferies and each of Natixis,
Griffin and Broadpoint.

 



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

RXi PHARMACEUTICALS CORPORATION
      By:   /s/ Stephen DiPalma       Name:  Stephen DiPalma        
Title:  Chief Financial Officer      

                  The foregoing Placement Agency         Agreement is hereby
confirmed         and accepted by the Placement Agents         in New York, New
York as of the         date first above written.        
 
                JEFFERIES & COMPANY, INC.        
 
                By:   /s/ Charles E. Mather     Name:  Charles E. Mather      
Title:  Managing Director    
 
                NATIXIS BLEICHROEDER INC.        
 
                By:   /s/ Gregg Schoenberg     Name:  Gregg Schoenberg      
Title:  Senior Managing Director    
 
                BROADPOINT SECURITIES GROUP, INC.   GRIFFIN SECURITIES, INC.
 
               
By:
  /s/ John K. Cramer       By:   /s/ Adrian Stecyk
 
  Name: John K. Cramer           Name: Adrian Stecyk
 
  Title: Managing Director           Title: President and CEO

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SECURITIES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1

FORM OF D&O LOCK-UP AGREEMENT
[                    ], 2008               
Jefferies & Company, Inc.
520 Madison Avenue, 12th floor
New York, New York 10022

RE: RXi Pharmaceuticals Corporation
Ladies & Gentlemen:
     The undersigned is an owner of record or beneficially of certain shares
(“Shares”) of the Common Stock (the “Common Stock”), par value $0.0001 per
share, of RXi Pharmaceuticals Corporation (the “Company”) or securities
convertible into or exchangeable or exercisable for Shares. The Company is
proposing a private placement of Common Stock (the “Placement”) for which you
will act as the Placement Agent. The undersigned recognizes that the Placement
will be of benefit to the undersigned and will benefit the Company by, among
other things, raising additional capital for its operations. The undersigned
acknowledges that you are relying on the representations and agreements of the
undersigned contained in this letter in carrying out the Placement and in
entering into a placement agency agreement (the “Placement Agency Agreement”)
with the Company with respect to the Placement.
     In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of Jefferies & Company, Inc. (which consent
may be withheld in its sole discretion), directly or indirectly, sell, offer,
contract or grant any option to sell (including without limitation any short
sale), pledge, transfer, establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended,
or otherwise dispose of any Shares, options or warrants to acquire Shares, or
securities exchangeable or exercisable for or convertible into Shares currently
or hereafter owned either of record or beneficially (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) by the undersigned (or
such spouse or family member), or publicly announce an intention to do any of
the foregoing, for a period commencing on the date hereof and continuing through
the close of trading on the date which is 45 days after the date of the Final
Prospectus filed with respect to the Shares issued in the Placement, provided
that such Final Prospectus is filed no later than 120 days after the Closing
Date (as defined in the Placement Agency Agreement). The undersigned also agrees
and consents to the entry of stop transfer instructions with the Company’s
transfer agent and registrar against the transfer of Shares or securities
convertible into or exchangeable or exercisable for Shares held by the
undersigned except in compliance with the foregoing restrictions.
     Notwithstanding the foregoing, the undersigned may transfer any Common
Stock or securities convertible into or exchangeable or exercisable for Common
Stock either (i) during the

B-1



--------------------------------------------------------------------------------



 



undersigned’s lifetime to his or her immediate family or to a trust if the
beneficiaries of such trust are exclusively the undersigned and/or a member or
members of his or her immediate family or (ii) upon death by will or intestacy;
provided, however, that prior to any such transfer each transferee shall execute
an agreement substantially identical to this agreement and which shall be
satisfactory to Jefferies & Company Inc., pursuant to which each transferee
shall agree to receive and hold such Common Stock, or securities convertible
into or exchangeable or exercisable for Common Stock, subject to the provisions
hereof, and there shall be no further transfer except in accordance with the
provisions hereof. For purposes of this paragraph, “immediate family” shall mean
spouse, lineal descendant, father, mother, brother, sister or domestic partner
of the transferor, whether by law or otherwise, or any grandparent,
mother-in-law, father-in-law, daughter-in-law, brother-in-law, stepchild,
grandchild or step-grandchild, uncle, aunt, niece or nephew of the transferor,
and which shall include adoptive relationships.
     With respect to the Placement, the undersigned waives any registration
rights relating to registration under the Securities Act of 1933, as amended, of
any Shares owned either of record or beneficially by the undersigned, including
any rights to receive notice of the Placement.
     This agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives, and assigns of the
undersigned. This agreement shall be governed by and construed in accordance
with the internal laws of the State of New York.

                    Printed Name of Holder
 
       
 
  By:    
 
       
 
      Signature
 
                  Printed Name of Person Signing
 
            (and indicate capacity of person signing if signing as custodian,
trustee, or on behalf of an entity)

B-2



--------------------------------------------------------------------------------



 



EXHIBIT B-2

FORM OF CYTRX LOCK-UP AGREEMENT
Jefferies & Company, Inc.
520 Madison Avenue, 12th floor
New York, New York 10022
     Re: RXi Pharmaceuticals Corporation — Lock-Up Agreement
Ladies & Gentlemen:
     The undersigned is an owner of record or beneficially of certain shares
(“Shares”) of the Common Stock (the “Common Stock”), par value $0.0001 per
share, of RXi Pharmaceuticals Corporation (the “Company”). The Company is
proposing a private placement of Common Stock (the “Placement”) for which you
will act as the Placement Agent. The undersigned recognizes that the Placement
will be of benefit to the undersigned and will benefit the Company by, among
other things, raising additional capital for its operations. The undersigned
acknowledges that you are relying on the representations and agreements of the
undersigned contained in this letter in carrying out the Placement and in
entering into a placement agency agreement with the Company with respect to the
Placement.
     In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, without the prior written consent of Jefferies & Company,
Inc. (“Jefferies”) (which consent may be withheld in its sole discretion),
directly or indirectly, sell, offer, contract or grant any option to sell
(including without limitation any short sale), pledge, transfer, establish an
open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise
dispose of any Shares, options or warrants to acquire Shares, or securities
exchangeable or exercisable for or convertible into Shares currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act ) by the undersigned, or publicly announce an intention to do
any of the foregoing, for a period commencing on the date hereof and continuing
through the close of trading on the date which is thirty (30) days after the
date of the Final Prospectus filed the Securities and Exchange Commission
(“SEC”) with respect a re-sale registration statement (the “Registration
Statement”) for the benefit of the purchasers of the Common Stock issued in the
Placement (the “Lock-up Period”). The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of Shares or securities convertible into or
exchangeable or exercisable for Shares held by the undersigned except in
compliance with the foregoing restrictions.
     The restrictions set forth in the immediately preceding paragraph shall not
apply to:
     (1) any sale of Shares pursuant to Rule 144 (a “144 Sale”) of the
Securities Act of 1933, as amended (the “Securities Act”), subject to the volume
limitations and other requirements of such Rule; provided, however, that such
144 Sale must be made exclusively by or through Jefferies, as broker; provided
further that, if Jefferies is not

C-1



--------------------------------------------------------------------------------



 



able to identify, within five business days after being notified by the Company
of its intention to make a 144 Sale, a purchaser for such Shares at a price not
lower than 10% below the then-prevailing market price for such Shares, then such
144 Sale may be made by the undersigned without Jefferies acting as broker
beginning after the expiration of such five business day period. In the event
Jefferies acts as broker with respect to a 144 Sale, then Jefferies shall be
entitled to a commission with respect to such sale. The commission charged by
Jefferies shall be the lowest commission that it charges comparable customers
for comparable transactions (i.e., on a “most favored nations” basis), which
currently is $0.05 per share;
     (2) any sale, transfer or other disposition of Shares by the undersigned to
a strategic partner (e.g., a customer, supplier or joint venture partner) in
connection with a licensing arrangement, corporate partnering transaction or
similar strategic transaction;
     (3) any sale of Shares in a private transaction to an institutional
accredited investor which takes place after the date that the Placement closes;
or
     (4) any sale, transfer or other disposition of Shares to the sellers in
connection with an acquisition by the undersigned, directly or indirectly, of
the business or assets of another company which takes place after the date that
the Placement closes;
provided, however, that it shall be a condition to the transfer that (A), in the
case of any transfer described in clauses (2) and (3) above, the transferee
executes and delivers to Jefferies, not later than one business day prior to
such transfer, a written agreement, in substantially the form of this agreement
and otherwise satisfactory in form and substance to Jefferies, and (B) if the
undersigned is required to file a report under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of Shares, or securities
exchangeable or exercisable for or convertible into Shares, currently or
hereafter owned either of record or beneficially during the Lock-Up Period, the
undersigned shall include a statement in such report to the effect that, in the
case of any transfer pursuant to clause (1) above, such transfer is being made
pursuant to Rule 144 of the Securities Act or, in the case of any transfer
pursuant to clause (2) above, such transfer is being made to a strategic partner
in connection with a strategic licensing arrangement, corporate partnering
transaction or similar strategic transaction or, in the case of a transfer
pursuant to clause (4), above, such transfer is being made to the sellers in
connection with an acquisition of a business or assets.
     This Lock-Up Agreement shall lapse and become null and void (i) if the
Placement shall not have occurred on or before June 30, 2008, (ii) upon written
notice from an authorized officer of the Company to Jefferies that the Company
has determined not to pursue or consummate the Placement or (iii) if the
Registration Statement has not been declared effective by the SEC by
September 30, 2008.
     This Lock-Up Agreement is irrevocable and will be binding on the
undersigned and its successors and assigns. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York.

C-2



--------------------------------------------------------------------------------



 



            CYTRX CORPORATION
      By:           Name:           Title:      

C-3



--------------------------------------------------------------------------------



 



         

EXHIBIT C
OPINION OF COMPANY COUNSEL
     References to the Disclosure Package in this Exhibit C include any
supplements thereto at the Closing Date.
     1. The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware, with corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Public Filings and to enter into and perform its obligations under this
Agreement.
     2. The Company has all necessary corporate power and authority to execute
and deliver the Transaction Documents, to perform its obligations thereunder, to
issue the Common Stock and to consummate the other Transactions.
     3. Each of the Engagement Letter and the Placement Agency Agreement has
been duly authorized, executed and delivered by the Company.
     4. Each of the Transaction Documents (other than the Placement Agency
Agreement and the Engagement Letter) has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.
     5. The Company has all necessary power and authority to issue and deliver
the shares of Common Stock; the shares of Common Stock have been duly authorized
and, when duly issued and delivered to holders of the Common Stock, the shares
of Common Stock will be duly and validly issued, fully paid and nonassessable
and will be issued in compliance with federal and state securities laws. None of
the shares of Common Stock will be issued in violation of any preemptive rights,
rights of first refusal or other similar rights to subscribe for or purchase
securities of the Company.
     6. The execution and delivery of the Transaction Documents by the Company,
the performance by the Company of its obligations thereunder (other than
performance by the Company of its obligations under the indemnification sections
of such agreements, as to which no opinion need be rendered), including the
issuance and sale of the Securities (i) will not result in any violation of the
provisions of the charter or by-laws of the Company; (ii) will not constitute a
breach of, or Default under, or result in the creation or imposition of any
security interest, mortgage, pledge, lien, charge, encumbrance or adverse claim
upon any property or assets of the Company, pursuant to any agreement filed by
the Company as an exhibit to the Public Filings; (iii) will not result in any
violation of any federal, Delaware law or, to the best knowledge of such counsel
any administrative regulation or administrative or court decree, applicable to
the Company; or (v) will not require any consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency, except (i) with respect to the transactions
contemplated by the Securities

C-4



--------------------------------------------------------------------------------



 



Purchase Agreement as may be required under the Securities Act and the Exchange
Act, (ii) as required by the state securities or “blue sky” laws and (iii) for
such consents, approvals, authorizations, orders, filings or registrations which
have been obtained or made.
     7. Assuming the accuracy of the representations and warranties of the
Purchasers contained in the Purchase Agreements and the compliance of such
parties with the agreements set forth herein and therein, it is not necessary,
in connection with the issuance and sale of the Securities, in the manner
contemplated by Transaction Documents, to register the Securities under the
Securities Act.
     8. The Company is not, and after receipt of payment for the Securities will
not be, an “investment company” within the meaning of Investment Company Act.
     9. None of the Securities will be issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company known to such counsel.
     10. To the knowledge of such counsel and other then as set forth in the
Public Filings, there are no legal or governmental proceedings pending to which
the Company is a party or of which any property or assets of the Company is
subject which is required to be disclosed in any Public Filings.

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D
ENGAGEMENT LETTER

D-1